EXHIBIT 10.5.3

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT is made and entered into as of March 25, 2009 by and
between MEPT Commerce Park Tualatin II and III LLC, a Delaware limited liability
company (aka NewTower Trust Company Multi-Employer Property Trust, a trust
organized under 12 C.F.R. § 9.18) (the “Landlord”), and Bioject Medical
Technologies, Inc., an Oregon corporation (the “Tenant”). All capitalized terms
not defined herein shall have the meanings given to them in the Lease (defined
below).

RECITALS

A.    Landlord and Tenant are parties to that certain Lease dated October 24,
2003, as amended by that certain First Amendment to Lease dated December 2003
and a Second Amendment to Lease dated November 18, 2008 (collectively, the
“Lease”), for certain Premises containing approximately 40,572 square feet (the
“Premises”) within Building H of the project commonly known as Tualatin
Corporate Center (the “Project”). The Premises is more particularly described in
the Lease.

B.    Tenant desires to extend the temporary Base Rent deferral arrangement set
forth in the Second Amendment. Landlord desires to accommodate Tenant’s request
on the terms and conditions set forth below.

AGREEMENTS

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree to amend the Lease as follows:

1.    Temporary (Partial) Base Rent Abatement. For the period commencing on
February 1, 2009 through April 30, 2009, Tenant’s Base Rent shall be partially
abated by $12,000 for each of the three months during such period less a credit
of $3,887.46 (for Tenant’s overpayment of Operating Costs in 2008) for a total
adjusted abatement of $32,112.54 (“Partial Abatement II”). Partial Abatement II,
plus accrued interest at the rate of 9% per annum, shall be due within sixty
(60) days upon the earlier to occur of (i) sale of all or substantially all of
the assets of Tenant or the acquisition or merger of Tenant or the occurrence of
any other transaction identified in Section 4.15.4 of the Lease, (ii) capital or
equity raise of $3,000,000 (Three million dollars) or more, (iii) strategic
partnership with up-front payments over $300,000 (Three hundred thousand
dollars), (iv) default by Tenant under the Lease; provided, that if none of the
foregoing events have occurred by December 31, 2010, Tenant shall commence
paying back Partial Abatement II (plus interest) in twelve (12) equal
installments at the same time and in the same manner as Base Rent commencing on
January 1, 2011 and on the first of each month thereafter until paid in full.
Until the Partial Abatement is paid in full, Tenant shall provide Landlord with
monthly financial statements of the Tenant certified as true and accurate by the
Vice President of Finance or other officer of Tenant on or before the 15th of
each month for the prior month’s reporting period commencing on December 15,
2008.

2.    Non-Waiver. The granting of Partial Abatement II shall not be deemed a
waiver by Landlord of its right to demand the prompt payment of Base Rent and
other sums due under the Lease now or in the future. Further, the failure of the
Tenant to comply with the terms of this



--------------------------------------------------------------------------------

Amendment or to pay Partial Abatement II when due shall be a default and
Landlord shall be entitled to pursue all of its remedies under the Lease for
non-payment of Rent.

3.    Full Force and Effect. The terms and conditions of the Lease, as modified
by this Amendment, shall remain in full force and effect are hereby ratified and
affirmed.

DATED as of the date first above written.

 

LANDLORD:

 

MEPT Commerce Park Tualatin II and III LLC,
a Delaware limited liability company

   

TENANT:

 

BIOJECT MEDICAL TECHNOLOGIES, INC., an Oregon corporation

By:   NewTower Trust Company, as Trustee of the     By:   /s/ Ralph Makar  
NewTower Trust Company Multi-Employer Property     Name:   Ralph Makar   Trust,
its sole member     Its:   President and CEO                

By:

  Kennedy Associates Real Estate Counsel, LP, a Washington limited partnership,
its authorized signatory                 By:   Kennedy Associates Real Estate
Counsel GP, LLC, a Washington limited liability company, its general partner    
                  By:   /s/ R. Greg Skinner              

R. Greg Skinner

Vice President

     